DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     MJP DISTRIBUTION, LLC,
                    MAQ SPORTS COMPLEX, INC.,
                           Appellants,

                                     v.

                    CITY OF LAUDERDALE LAKES,
                              Appellee.

                     Nos. 4D20-612 and 4D20-679

                           [December 3, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael A. Robinson, Judge; L.T. Case
No. CACE09-19443.

   Rob N. Hyman of Rob Hyman, PA, Fort Lauderdale, for appellants.

   Sidney C. Calloway and Suzanne M. Driscoll of Shutts & Bowen LLP,
Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.